     Case 3:19-cv-00898 Document 142 Filed 08/18/20 Page 1 of 2 PageID #: 8811


                                                         FILED: August 18, 2020

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1860 (L)
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant - Appellant

and

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; HONEST ELECTIONS PROJECT

               Amici Supporting Appellant
  Case 3:19-cv-00898 Document 142 Filed 08/18/20 Page 2 of 2 PageID #: 8812


                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of submissions relative to appellant’s emergency motion

for stay pending appeal, the court grants the motion.

      Entered at the direction of Judge Thacker with the concurrence of Judge Wynn

and Judge Richardson.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk
